944 F.2d 901
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Betty Jo MOORE, Plaintiff-Appellant,v.BIONIC FOUNDATION, Defendant-Appellee.
No. 91-1519.
United States Court of Appeals, Fourth Circuit.
Submitted June 25, 1991.Decided Sept. 24, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   James C. Turk, Chief District Judge.  (CA-91-214-R)
Betty Jo Moore, appellant pro se.
W.D.Va.
AFFIRMED.
Before MURNAGHAN, WILKINSON and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Betty Jo Moore appeals from the district court's order dismissing her complaint as frivolous under 28 U.S.C. § 1915(d).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Moore v. Bionic Foundation, CA-91-214-R (W.D.Va. Apr. 2, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.